DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a quality calculator” configured to “compare a previous frame image from an image signal and at least one region of a current frame image from the image signal, and determine image type information of the image signal based on a result of the comparison” in claim 1; “an image quality setting unit” configured to “set an image quality of the image signal based on the determined image type information” in claim 1; “an image quality processing unit” configured to “perform image quality processing on the image signal according to the set image quality” in claim 1; “the quality calculator” is further configured to “determine probabilities for a plurality of image types based on the result of the comparison and output probability information for the plurality of image types, and
wherein the image quality of the image signal is set based on the outputted probability information” in claim 2; “the image quality setting unit” is further configured to “determine any one image type based on the outputted probability information, wherein the image quality of the image signal is set based on the determined image type” in claim 3; “the quality calculator” is further configured to “analyze the previous frame image and at least a region of the current frame image by utilizing a deep neural network, and determine probabilities for a plurality of image types based on the analyzed previous frame image and the at least the region of the current frame image” in claim 4; “the image quality setting unit” is further configured to “output a noise reduction setting value or a sharpness setting value according to the set image quality” in claim 5; “a quality calculator” configured to “extract at least one region of a previous frame image from an image signal and at least one region of a current frame image from the image signal and determine probabilities for a plurality of image types based on a result of the comparison of the extracted regions” in claim 8; “an image quality setting unit” configured to “set an image quality of the image signal based on the determined probabilities” in claim 8; “an image quality processing unit” configured to “perform image quality processing on the image signal according to the set image quality” in claim 8; “the quality calculator” is further configured to “determining whether a scene change occurs in the current frame image, outputting the determined probabilities for the plurality of image types upon a determination that the scene change occurs in the current frame image, and outputting a filtered probability using a probability determined for the previous frame image upon a determination that the scene change does not occur in the current frame image” in claim 9; “a region extractor” configured to “extract a region of an input image; a probability calculator configured to analyze the extracted region by utilizing a deep neural network to output probabilities for a plurality of image types” in claim 11; “a probability compensator” configured to “compensate for the outputted probabilities” in claim 11; “the probability compensator” is further configured to “output a filtered probability using a probability for the previous frame image and a probability for the current frame image” in claim 12; “the probability compensator” is further configured to “output the probabilities determined by the probability calculator without performing probability compensation when a scene change occurs in the current frame image” in claim 13; “a histogram generator” configured to “generate a histogram based on the compensated outputted probabilities from the probability compensator” in claim 14; “a normalizer” configured to “perform normalization based on an output from the histogram generator” in claim 14; “the image quality setting unit” is further configured to “output a noise reduction setting value or a sharpness setting value according to the set image quality” in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 14-15, 17-18 and 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Lee (U.S. Patent Application Publication No. US 2011/0019096 A1) (hereafter referred to as “Lee”).  
	The examiner would like to point out that the various “units” identified in section 7 above are being interpreted under 35 U.S.C. 112(f) as described in Figures 2 and 3.
Figures 2 and 3 are a schematic diagram showing the hardware configuration of the signal processing unit 170. The above-mentioned configuration of the signal processing unit 170 is a functional configuration achieved by cooperation of the hardware configuration shown in Figures 2 and 3, and a program. As shown in Figures 2 and 3, the signal processing unit 170 includes a demultiplexer 310, an image processing unit 320, a processor 330, an audio processing unit 370, interface 130 and a storage unit 140 and a display 180. These are connected to each other by a bus. The processor 330 controls another configuration in accordance with a program stored in the memory 140, performs data processing in accordance with the program, and stores the processing result in the memory 140.  
With regard to claim 1, Lee describes a quality calculator configured to compare a previous frame image from an image signal and at least one region of a current frame image from the image signal, and determine image type information of the image signal based on a result of the comparison (see Figure 1 and refer for example to paragraphs [0032] through [0034]); an image quality setting unit configured to set an image quality of the image signal based on the determined image type information (see Figure 1 and refer for example to paragraphs [0035] and [0036]); and an image quality processing unit configured to perform image quality processing on the image signal according to the set image quality (see Figure 1 and refer for example to paragraph [0037]).
As to claim 2, Lee describes wherein the quality calculator is further configured to determine probabilities for a plurality of image types based on the result of the comparison and output probability information for the plurality of image types, and wherein the image quality of the image signal is set based on the outputted probability information (see Figure 1 and refer for example to paragraphs [0035] and [0036]).
In regard to claim 3, Lee describes wherein the image quality setting unit is further configured to determine any one image type based on the outputted probability information, wherein the image quality of the image signal is set based on the determined image type (see Figure 1 and refer to paragraphs [0035] and [0036]).
As to claim 5, Lee describes wherein the image quality setting unit is further configured to output a noise reduction setting value or a sharpness setting value according to the set image quality (see Figure 1 and refer to paragraph [0037]).
In regard to claim 6, Lee describes wherein the image type information comprises resolution information and image quality information (see Figure 1 and refer for example to paragraphs [0035] and [0037]).
With regard to claim 7, Lee describes wherein the image quality setting is set corresponding to a first image quality when an image quality of the previous frame image is the first image quality and an image quality of the current frame image is a second image quality lower than the first image quality (see Figure 1 and refer to paragraphs [0035] and [0036]).
As to claim 8, Lee describes a quality calculator configured to extract at least one region of a previous frame image from an image signal and at least one region of a current frame image from the image signal and determine probabilities for a plurality of image types based on a result of the comparison of the extracted regions (see Figure 1 and refer for example to paragraphs [0032] through [0034]); an image quality setting unit configured to set an image quality of the image signal based on the determined probabilities (see Figure 1 and refer for example to paragraphs [0035] and [0036]); and an image quality processing unit configured to perform image quality processing on the image signal according to the set image quality (see Figure 1 and refer for example to paragraph [0037]).
As to claim 14, Lee describes wherein the quality calculator further comprises a histogram generator configured to generate a histogram based on the compensated outputted probabilities from the probability compensator and a normalizer configured to perform normalization based on an output from the histogram generator (see Figure 1 and refer for example to paragraphs [0032] through [0034]).
In regard to claim 15, Lee describes wherein the image quality setting unit is further configured to output a noise reduction setting value or a sharpness setting value according to the set image quality (see Figure 1 and refer to paragraph [0037]).
As to claim 17, Lee describes wherein information on the plurality of image types comprises resolution information and image quality information (see Figure 1 and refer for example to paragraphs [0035] and [0037]).
In regard to claim 18, Lee describes a quality calculator configured to compare a previous frame image from an image signal and at least one region of a current frame image from the image signal, and determine image type information based on a result of the comparison(see Figure 1 and refer for example to paragraphs [0032] through [0034]); an image quality setting unit configured to set an image quality based on the determined image type information (see Figure 1 and refer for example to paragraphs [0035] and [0036]); and an image quality processing unit configured to perform image quality processing on the image signal according to the set image quality (see Figure 1 and refer for example to paragraph [0037]), wherein the image quality setting unit is further configured to keep performing the image quality setting corresponding to a first image quality when the image type information for the current frame image changes while image quality setting corresponding to the first image quality is performed (see Figure 1 and refer for example to paragraphs [0032] through [0037]).
As to claim 20, Lee describes wherein the quality calculator is further configured to determine probabilities for a plurality of image types based on the result of the comparison and output probability information for the plurality of image types, and wherein the image quality of the image signal is set based on the outputted probability information (see Figure 1 and refer for example to paragraphs [0032] through [0036]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 11-12 are rejected under 35 U.S.C. §103(a) as being unpatentable over Lee (U.S. Patent Application Publication No. US 2011/0019096 A1) (hereafter referred to as “Lee”) in view of Lin (U.S. Patent Application Publication No. US 2018/0336454 A1) (hereafter referred to as “Lin”).
The arguments advanced in section 10 above, as to the applicability of Lee, are incorporated herein.
With regard to claims 4 and 11, although Lee does not expressly describe the analyzing the previous frame image and at least a region of the current frame image by utilizing a deep neural network and outputting a probability of the image type, such a technique is well known and widely utilized in the prior art.
Lin discloses a neural network system (see Figure 5 and refer for example to the abstract) which provides for analyzing the previous frame image and at least a region of the current frame image by utilizing a deep neural network and outputting a probability of the image type (see Figures 4 and 5, and refer to paragraphs [0039] and [0040]]).
Given the teachings of the two references and the same environment of operation, namely that of analyzing a previous frame image and a current frame image for discriminating an image type, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee system in the manner described by Lin according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by  (refer for example to paragraph [0006]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.
In regard to claim 12, Lee describes wherein the probability compensator is further configured to output a filtered probability using a probability for the previous frame image and a probability for the current frame image (see Figure 1 and refer for example to paragraphs [0035] and [0036]).


Allowable Subject Matter
Claims 9-10, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho, Dai, Shioi, Roncero Izquierdo, Thomson, Yoon, Possos and Pai all disclose systems similar to applicant’s claimed invention.  





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
February 8, 2021